DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  line 3 recites “a support bracket” and line 7 recites “a support bracket”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  perhaps in line 2, “wherein the drive assembly comprises: a drive motor, a drive gear…” should be “wherein the drive assembly comprises: a drive motor and a drive gear…” In line 3, after “bracket” there should be a semicolon instead of a comma because “a rack connected to the guide assembly” is not a part of the drive assembly.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 10-11, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0074673 A1).
With respect to claims 1 and 17, Allen et al. disclose a radiotherapy equipment (Fig. 7), comprising: a gantry (104), a support arm (120) connected to the gantry, and a detector (118) supported by a support bracket (122) in the support arm, wherein the support arm comprises: a guide assembly configured to be connected to the gantry of the radiotherapy equipment; a support bracket (122) movably connected to the guide assembly and configured to support the detector; and a drive assembly (134 & 140) connected to the support bracket and configured to drive the support bracket to move on the guide assembly.  Although a guide assembly is not specifically shown, it is obvious that a guide assembly is needed in order to move the gantry arm (114) holding the source (110) and the support arm (120) holding the detector (118) around the patient (100) (see paragraph 0035 which describes the gantry is in the form of a cylindrical drum resting on its circular face and the gantry is rotatable around horizontal axis 106).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Allen et al. to have a guide assembly configured to be connected to the gantry of the radiotherapy equipment, the drive assembly connected to the support bracket and configured to drive the support bracket to move on the guide assembly, in order to enable movement of the source and detector around the horizontal axis as is typical in gantry systems.
With respect to claim 2, Allen et al. as modified above do not specifically disclose wherein the drive assembly (134 & 140) comprises a drive motor and an actuator fixedly 
With respect to claim 3, Allen et al. as modified above do not specifically disclose wherein the actuator comprises a drive gear, and the guide assembly comprises a rack in mesh with the drive gear; wherein the drive motor is connected to the drive gear, and the drive motor is configured to drive the drive gear to move along an extending direction of the rack, such that the support bracket is driven to move on the rack.  However, use of a drive gear, and a rack in mesh with the drive gear; wherein the drive motor is connected to the drive gear, and the drive motor is configured to drive the drive gear to move along an extending direction of the rack, such that the support bracket is driven to move on the rack, is well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Allen et al. to have the actuator comprise a drive gear, and the guide assembly comprise a rack in mesh with the drive gear; wherein the drive motor is connected to the drive gear, and the drive motor is configured to drive the drive gear to 
With respect to claim 4, Allen et al. as modified above do not specifically disclose wherein the drive motor comprises a motor output shaft and a brake; wherein the motor output shaft is fixedly connected to the drive gear, and the brake is configured to lock the motor output shaft after the support bracket is moved, such that the support bracket is fixed on the guide assembly.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Allen et al. to have the drive motor comprise a motor output shaft and a brake; wherein the motor output shaft is fixedly connected to the drive gear, and the brake is configured to lock the motor output shaft after the support bracket is moved, such that the support bracket is fixed on the guide assembly, to ensure the detector does not move once properly positioned.
With respect to claim 10, Allen et al. as modified above do not specifically disclose at least two position sensors fixedly connected to the guide assembly, wherein each of the position sensors is configured to determine position information of the support bracket relative to the rack.  However, position sensors are well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Allen et al. to have at least two position sensors fixedly connected to the guide assembly, wherein each of the position sensors is configured to determine position information of the support bracket relative to the rack, for the obvious reason of determining accurate positioning of the detector.
With respect to claim 11, Allen et al. as modified above do not specifically disclose wherein the actuator comprises a drive nut, and the guide assembly comprises 
With respect to claim 14, Allen et al. as modified above do not specifically disclose a support flange, wherein the support flange is configured to be fixedly connected to the gantry, and the guide assembly is fixedly connected to the support flange.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Allen et al. to have a support flange, wherein the support flange is configured to be fixedly connected to the gantry, and the guide assembly is fixedly connected to the support flange, to provide a means of securing the guide assembly to the gantry.
With respect to claim 15, Allen et al. as modified above disclose wherein the support flange is a ring-shaped flange, and the guide assembly comprises an arc-shaped slide rail; wherein a circle center of the guide assembly is in coincidence with a circle center of the support flange.
With respect to claim 18, Allen et al. as modified above disclose a treatment head (110) connected to the gantry (104); wherein: the drive assembly (134 & 140) is configured to drive the support bracket (122) to move on the guide assembly, such that the detector (118) is opposite to the treatment head when the detector is in an operating state.
Allen et al. do not specifically disclose and the drive assembly is further configured to drive the support bracket to move on the guide assembly, such that the detector is not opposite to the treatment head when the detector is in a non-operating state.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Allen et al. to have the drive assembly be further configured to drive the support bracket to move on the guide assembly, such that the detector is not opposite to the treatment head when the detector is in a non-operating state, to protect the detector when not needed to detect.
With respect to claim 19, Allen et al. as modified above do not specifically disclose wherein the drive assembly comprises: a drive motor and a drive gear connected to the support bracket; and a rack connected to the guide assembly, wherein an extending direction of the rack is same as an extending direction of the guide assembly, and the drive gear is in mesh with the rack; wherein: the drive motor is configured to drive the drive gear to move along the extending direction of the rack and thereof to drive the support bracket to move on the guide assembly, such that the detector is opposite to the treatment head when the detector is in an operating state; and the drive motor is further configured to drive the drive gear to move along the extending direction of the rack and thereof to drive the support bracket to move on the .
Allowable Subject Matter
Claims 5-9, 12-13, 16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a support arm comprising: a position detection assembly fixedly connected to the support bracket, wherein the position detection assembly comprises a detection gear and a position encoder, wherein the detection gear is in mesh with the rack, the position encoder is connected to the detection gear, and the position encoder is configured to detect current position information of the support bracket relative to the rack based on rotation information of the detection gear, as claimed in claim 5.  Claims 6-9 are allowable by virtue of their dependency on claim 5.

Prior art fails to disclose a support arm comprising:  a drag chain connected to the guide assembly, wherein a cable electrically connected to the detector is disposed in the drag chain, as claimed in claim 16.
Prior art fails to disclose a radiotherapy equipment, comprising:  wherein the drive motor comprises a motor output shaft fixedly connected to the drive gear and a brake; wherein: the brake is configured to lock the motor output shaft if the detector is opposite to the treatment head, such that the support bracket is fixed on the guide assembly when the detector is in an operating state; and the brake is further configured to lock the motor output shaft if the detector is not opposite to the treatment head, such that the support bracket is fixed on the guide assembly when the detector is in a non-operating state, as claimed in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 22, 2022